JUSTICE INGLIS, dissenting: I respectfully dissent from the opinion of the majority, which endangers our valued right of due process and notice. In my opinion, the decisions of Pape and Jones do not control the case before us. In both cases, notice was sent to the last known address listed as belonging to the party against whom the tax liability was being assessed. (See Pape, 40 Ill. 2d at 451; Jones, 141 Ill. App. 3d at 969.) However, in the instant case, notice was not sent to defendant’s last known address, but rather to the last known address of the Navarroli Construction Company. The statutory provision before us clearly requires sending “notice to each person liable,” and further provides that “notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to the person’s last known address." (Emphasis added.) (Ill. Rev. Stat. 1983, ch. 120, par. 9 — 902(a).) The majority does not distinguish between the taxpayer, Navarroli Construction Company, and defendant individually. Rather, the majority simply refers, without explanation, to defendant as the taxpayer. There is no support in the record for such a conclusion. The majority states that “[t]he record is not consistent as to whether the company was a corporation” (170 Ill. App. 3d at 356); however, it is clear that defendant is being sued as “responsible corporate officer.” In my view, sending notice to the last known address of the primary obligor is insufficient as notice to a third party against whom the tax penalty is being assessed. In my analysis, I believe it is important to keep in mind that the “last known address” used by the Department belonged to the Navarroli Construction Company and was listed on a tax return filed by that business. It was not defendant’s return and, more importantly, did not contain an address purporting to belong to defendant. I am mindful of the Department’s argument that notice to the Navarroli Construction Company constitutes notice to the defendant officer. For support, the Department cites People ex rel. Scott v. Pintozzi (1971), 50 Ill. 2d 115. However, in that case, the Department pierced the corporate taxpayer’s veil under the. “alter-ego” theory and concluded that since the corporation was the “alter-ego” of the individual, notice to the corporation was notice to the individual as well. (50 Ill. 2d at 128-29.) In the instant action, the Department does not allege and the record does not support any theory that the Navarroli Construction Company is the alter ego of defendant. As a practical matter, given the majority’s conclusion that notice to the “last known address” of the Navarroli Construction Company is sufficient under the Act to constitute notice to defendant, I am constrained to briefly touch on what I consider “last known address” to mean. The Act does not define “last known address.” (See Ill. Rev. Stat. 1983, ch. 120, par. 1 — 101 et seq.) However, other statutory provisions are instructive. For example, section 802(F) of the Self-Service Storage Facility Act (Ill. Rev. Stat. 1985, ch. 114, par. 802(F)) defines “last known address” as “that address provided by the occupant in the latest rental agreement.” In the case before us, there is neither an allegation nor support in the record that the address used was the latest address in the Department’s records for defendant. Similarly, our supreme court has provided in Supreme Court Rule 13(c)(2) (107 Ill. 2d R. 13(c)(2)) that an attorney may withdraw from a case after giving notice to the party he represents at that party’s last known business or residence address. I draw from this rule that there is a distinction between a last known business and a last known residential address and further conclude that “last known address” does not automatically include both. Thus, had defendant listed his own address in addition to the address of the Navarroli Construction Company on the tax return used by the Department, service to defendant’s address would be proper under the Act. My point is simply this: while the Department may rely on information provided by the taxpayer in determining the taxpayer’s “last known address,” the Department cannot passively use that address to serve a third party against whom liability is being assessed. At the very least, the Department must exercise some diligence in determining the “last known address” of the party against whom it is assessing liability. The purpose of notice is to give all parties an opportunity to support or oppose a matter at issue. (Kleidon v. City of Hickory Hills (1983), 120 Ill. App. 3d 1043, 1048.) The burden of proving notice is on the party charging it. (Buford v. Chicago Housing Authority (1985), 131 Ill. App. 3d 235, 246.) The Department has failed to show that the address selected was defendant’s “last known address.” Rather, it does nothing more than show that it was the address of Navarroli Construction Company on June 30, 1982, 21k years prior to the time notice was purportedly given to defendant. Without more, it is a dangerous precedent to hold that the “last known address” of an officer or employee of a business entity is the business address of that entity. The Department seeks personal liability and should be required to give notice to the person’s last known address as reflected by some reasonable determination at the time the notice was given. There is evidence in the record to indicate that defendant’s address was discoverable; thus the Department’s reliance on a 2^-year-old business address was unreasonable. To decide otherwise would do damage to our important concept of due process. Accordingly, I would affirm the decision of the circuit court of Du Page County.